Shepley, C. J.,
orally.—The proceedings by the indenture were only in pais. They did not involve or affect any action of the Probate Court. They could not rescind the waiver, already on the public records. It is said the indenture operated as a technical release. But such a release, to have any effect, must operate on an existing right. A widow’s claim for an allowance is not such a right. It is merely in the discretion of the court. Such a document could not defeat or prevent the proceedings required by the statute for the settlement of estates. Appeal dismissed.